DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5, 13-18, and 22-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 21, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-12, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
With respect to claims 1 and 10 in particular, the claim language in the last 4 lines of each of the claims has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  In particular, while the claim language does have antecedent basis in the specification (see, for example, lines 8-15 on page 28 and lines 3-10 on page 44), there is no clear description of any particular detecting structure or any detailed description of how the detection of the various actions is being performed.
Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-12 and 19-21 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hirukawa et al. (W0 2018/105016 A1).
With respect to claim 1, Hirukawa et al. teach a method of performing an automated changeover process within a stencil printer 1, 10, the method comprising:
identifying at least one item (i.e., mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70) for replacement within the stencil printer 1, 10;
transporting a new item (i.e., replacement mask 55, paste cartridge 49, squeegee 30, cleaning member 81 or substrate support 70) to the stencil printer 1, 10 by a movable cart 100 (Fig. 1, paragraphs [0036], [0077] of English language translation));
removing a used item (i.e., used mask 55, paste cartridge 49, squeegee 30, cleaning member 80 or substrate support 70) identified for replacement and delivering the used item to the movable cart 100; and
installing the new item within the stencil printer 1, 10 from the movable cart 100, 
wherein the movable cart 100 includes a first support 104, 104g configured to receive the new item and the second support 104, 104f configured to receive the used item (such as mask 55 as shown in Figure 15), and
wherein the movable cart is configured to address errors associated with removing the used item and installing the new item in the movable cart, including detecting an incomplete action, an incomplete transfer of an item, a dropped transfer of an item, and/or a manual 
With respect to claim 2, Hirukawa et al. teach wherein the used item is a used stencil 55 and the new item is a new, clean stencil 55.  See Figure 15 and paragraphs [0051], [0058] in particular.
With respect to claim 6, HIrukawa et al. teach the method is performed without the need of human intervention.  Note the method is described in various locations throughout Hirukawa et al. as being an “automatic replacement” operation that does not require an operator’s involvement.  See, for example, paragraphs [0059], [0064], [0079], and [0081]. 
With respect to claim 7, Hirukawa et al. teach the movable cart 100 is configured to transport the new item to the stencil printer 1, 10 and to transport the used item to a station (i.e. the place where the replacement materials are stored as described in paragraph [0077]).
With respect to claim 8, Hirukawa et al. teach the movable cart 100 includes an interface (i.e., barcode 57a, 116, 126, 136, 146) configured to interact with a docking station (i.e., a reader 97) associated with a stencil printer.  See, for example, paragraphs [0035] and [0042]-[0043].
With respect to claim 9, Hirukawa et al. teach identifying the at least one item includes obtaining an image of the item (i.e., via reader 97) and verifying whether the item is the correct 
With respect to claim 10, Hirukawa et al. teach a system to perform an automated changeover process within a stencil printer, the system comprising:
a stencil printer 1, 10 having at least one item of a plurality of items (i.e., mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70) for replacement within the stencil printer; and
a movable cart 100 (Fig. 1) configured to:
transport a new item (i.e., mask, paste cartridge, squeegee, etc.) to the stencil printer 1, 10,
remove a used item scheduled for replacement, and
install the new item within the stencil printer 1, 10, 
wherein the movable cart 100 includes a first support 104 configured to receive the new item and a second support 104 configured to receive the used item, and
wherein the movable cart 100 is configured to address errors associated with removing the used item and installing the new item in the movable cart, including detecting an incomplete action, an incomplete transfer of an item, a dropped transfer of an item, and/or a manual intervention or override.  See Figures 1-2 and 15 in particular and paragraphs [0010], [0024], [0035]-[0038], [0041]-[0079] of the English language translation of Hirukawa et al. attached to the previous Office Action.  Note the determination that an appropriate replacement member is not housed in the storage device as described in paragraph [0075] can 
With respect to claim 11, Hirukawa et al. teach the used item is a used stencil 55 and the new item is a new, clean stencil 55.  See Figure 15 and paragraphs [0051], [0058] in particular.
	With respect to claim 12, Hirukawa et al. teach a station 80 configured to clean the used stencil 55.  See, in particular, Figures 1 and 8 and paragraphs [0028] and [0040].
	With respect to claim 19, Hirukawa et al. teach the movable cart 100 is configured to transport the new item to the stencil printer 1, 10 and to transport the used item to a station (i.e. the place where the replacement materials are stored as described in paragraph [0077]).
	With respect to claim 20, Hirukawa et al. teach the movable cart 100 includes an interface (i.e., barcode 57a, 116, 126, 136, 146) configure to interact with a docking station (i.e., reading device 97) associated with the stencil printer 1, 10.  See, for example, paragraphs [0035] and [0042]-[0043].
	With respect to claim 21, Hirukawa et al. teach the movable cart 100 includes an imager (i.e., reader 97) to identify an item by obtaining an image of the item and verifying whether the item is the correct item based on a predetermined identification mark (i.e., barcode 57a, 116, 126, 136, 146).  Particular attention is invited to paragraphs [0042]-[0043] and [0071]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-2, 6-12, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/897489 (hereafter referred to as US ‘489) in view of Hirukawa et al. (WO 2018/105016 A1). 
This is a provisional nonstatutory double patenting rejection.
With respect to claim 1, Claim 1 of US’489 teaches a method of performing an automated changeover process within a stencil printer comprising:
identifying one item for replacement;
transporting a new item to the stencil printer by a movable cart;
removing a used item identified for replacement;
and installing the new item within the stencil printer, and 
addressing errors associated with removing the used item and installing the new item in the delivery cart, including detecting an incomplete action, an incomplete transfer of an item, a dropped transfer of an item, and/or a manual intervention or override.  
Claim 1 of US ’489 does not specifically teach that the used item is delivered to the movable cart or that the new item is supplied from the movable cart, or that the moveable cart has a first support to receive the new item and a second support to receive the used item.  However, the provision of a movable cart with supports to hold both new and used items for delivery to and receipt from a stencil printer is well known in the art, as exemplified by the cart 100 of Hirukawa et al.  In view of this teaching, it would have been obvious to one of ordinary 
With respect to claim 2, note claim 2 of US ‘489.
With respect to claim 6, note claims 1 and 6 of US ‘489.
With respect to claim 7, note claim 1 of US ‘489.
With respect to claim 8, note claims 8 and 10 of US ‘489.
With respect to claim 9, note claim 12 of US ‘489.
With respect to claim 10, Claim 13 of US ‘489 teach a system to perform an automated changeover process within a stencil printer, the system comprising:
a stencil printer having at least one item of a plurality of items for replacement within a stencil printer; and
a device configured to 
transport a new item to the stencil printer via a movable cart, 
remove a used item scheduled for replacement, 
install the new item within the stencil printer, and
wherein the delivery device further is configured to address errors associated with removing the used item and installing the new item in the delivery device, including detecting an incomplete action, an incomplete transfer of an item, a dropped transfer of an item, and/or a manual intervention or override.  
Claim 13 of US ’489 does not specifically teach that the movable cart is configured to remove a used item  or install a new item within the stencil printer or that the movable cart 
With respect to claim 11, note claim 14 of US ‘489.
With respect to claim 12, note claims 13-29 of US ‘489 teach a system as recited with the exception of including a station configured to clean the used stencil.  However, the provision of a station to clean a used stencil is well known in the art, as exemplified by the cleaning station 80 as shown in Figures 1 and 8 and described in paragraphs [0028] and [0040] of Hirukawa et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cleaning station as taught by Hirukawa et al. in the system of claims 13-29 of US ‘489 to provide easier cleaning of a used mask.  
With respect to claim 19, note claim 18 of US ‘489.
With respect to claim 20, note claim 19 of US ‘489.
With respect to claim 21, note claim 21 of US ‘489.

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive of any error in the above rejections.
With respect to the rejection under 35 USC 102, applicant argues that Hirukawa et al. does not teach the movable cart being able to detect an incomplete action, an incomplete transfer, a dropped transfer and/or a manual intervention.  In particular, applicant argues that the operator notification of an insufficient item is at best an incomplete action but does not disclose an incomplete transfer of the item, a dropped transfer of the item or manual intervention or override.  However, the Examiner disagrees with this argument.  In particular, the Examiner points out that the determination that an appropriate replacement member is not housed in the storage device as described in paragraph [0075] can be considered to be detection of an incomplete action or an incomplete transfer of an item as broadly recited.      
With respect to the obvious double patenting rejection, it is noted that applicant essentially held the double patenting rejection in abeyance.  However, a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804 I.B.1.  Regardless, it is noted that the claims remain properly rejected under ODP in view of 
	In view of the above reasoning, the Examiner is not persuaded of any error in the above rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 7, 2022